WICKER, J.,
Concurring in Part, and Dissenting in Part, With Reasons.
|,I agree with the majority’s analysis and finding that a reasonable basis does not exist to support the jury’s finding that the plaintiff failed to establish the applicable standard of care by a preponderance of the evidence. However, I respectfully disagree with the majority’s decision to remand this case for a new trial.
Generally, if the appellate court makes a finding that the trial court was manifestly erroneous or that there is a legal error, and the record is otherwise complete, the appellate court should render judgment on the record. LeBlanc v. Allstate Ins. Co., 00-1128 (La.App. 5 Cir. 11/28/00), 772 So.2d 400, 403, writ denied, 00-3522 (La.2/9/01), 785 So.2d 831. In such cases, the appellate court is not subject to the manifest error rule, but decides the case de novo. Id.
In my opinion, this Court should, based upon the complete record, analyze the evidence and render a judgment.